                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:09-CR-158-D-6

UNITED STATES OF AMERICA,            )
                                     )
              V.                     )         ORDER TO SEAL
                                     )         (DE 398)
MARCUS ANTWAN WILEY                  )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that PE 398 (2020 Medical Records) be sealed until further notice by

this Court.

      This    4:   day of            , 2021.




                               Jtirns ~ ~~V~R III
                               United States District Judge
